Bussell, C. J., and Atkinson, J.,
dissenting from the rulings • in subdivision (a) of the fourth headnote, and in the sixth headnote. The latter ruling refers to the ordinance requiring watchmen at two designated grade crossings. There was evidence to *623show that these were dangerous crossings and such as to render it appropriate for the city council, under the police power conferred by the municipal charter and in the exercise of the discretion of the city council, to pass and enforce an ordinance requiring the railroad company to maintain watchmen at such crossings. Whether the city council would exercise such power was primarily a question for its determination. While the superior court might review the decision of the mayor and council, such reviewing power must be exercised with caution, and no interference had unless it is clear and manifest that the city council exceeded its power or abused its discretion vested by law. See Gaines v. Dyer, 128 Ga. 585, and citations. The facts before the judge did not show that the passage or enforcement of the ordinance referred to exceeded the powers conferred upon the municipality, or that they amounted to a manifest abuse of discretion. It was therefore erroneous for the trial judge to enjoin the enforcement of the ordinance.